TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00696-CV



                           PricewaterhouseCoopers, LLP, Appellant

                                                 v.

     Jean Johnson, as Special Deputy Receiver of Amcare Management, Inc.; Amcare
            Management, Inc.; and Kim Holland, Receiver for Amcare Health
                           Plan of Oklahoma, Inc., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. GN303897, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant PricewaterhouseCoopers has informed the Court that this case has been

settled. Accordingly, it has filed a motion to dismiss its appeal. Appellant’s motion is granted and

the appeal is dismissed.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: July 29, 2005